Title: James Madison to Edward Livingston, 2 August 1834
From: Madison, James
To: Livingston, Edward


                        
                            
                                Dear Sir.
                            
                            
                                
                                     Montpellier
                                
                                August 2d. 1834.
                            
                        
                          
                        Your favor of February 8th. was duly received and I regret that it has not been sooner acknowledged. But such
                            was and has since been the decrepit state of my health, that I have been obliged to avoid as much as possible the use of
                            the pen. Being at present partially relieved from a supervening malady under which I have for a considerable time been
                            particularly suffering I avail myself of the cirucmstance to tender you the delayed thanks for your kind attention to my
                            letter to Major Lee. Previous to the receipt of your letter I had taken the liberty of a second intrusion on it for
                            which I must thank you in advance.
                        I must particularly thank you also for your outline of the condition of France. It has given me, a more
                            distinct view of the actual state of things there than I had derived from all the public accounts put together. The death
                            of General Lafayette will probably not be without an influence on the future game of the parties. But at this distance it is
                            not easy to say in what respect it will be most felt. As the head of the Republican party which is understood to be the
                            predominant one, he gave it its full force. It received at the same time from his prudence and patriotism, a controul,
                            from the impetuous and misdirected career, which may be stimulated by other leaders; if his mantle should fall on such as
                            will make it a cloak for factious or selfish objects. How far the external prospects of France may be affected by the late
                            results in Portugal and Spain, and the consequent policy of the great powers of the North is a problem which may puzzle
                            those with better means for solving it, than we can have here. The general conjecture and hope is that the popular
                            sympathies throughout Europe are becoming an overmatch for the combinations and machinations of Despotism.
                        Of the present condition of our Country, I could not if I were to make the attempt in my retired situation
                            give you as intelligible a view as you will obtain from other sources. The scene has been and is so checkered by the new
                            divisions and junctions of parties that a development of it requires a Knowledge of secrets I do not possess. The only
                            thing certain and notorious is that party spirit rages with all its vigour; and no where more than in Virginia; which is
                            among the States, where the scales seem most on a poise.
                        I have the satisfaction of informing you that in the midst of our political agitations, the earth is silently
                            and bountifully making its contributions to our comfort and enjoyment. The wheat harvest has with but few exceptions, been
                            a good one, and the crops of maize, of cotton and of Tobacco now in embrio, promise well.
                        With my best wishes for your health and a prolonged and happy life, I pray you to be assured of my great
                            & cordial Esteem, in all which Mrs. Madison joins me; as I do her in the offer of respectful and kind remembrances
                            to Mrs. Livingston and your daughter.
                        
                        
                            
                                James Madison
                            
                        
                    